— Application by the Grievance Committee for the Second and Eleventh Judicial Districts, to punish Michael F. Rabkin, D.D.S., based on this court’s order dated September 28,1984 based upon his contempt of a subpoena duces tecum so ordered by this court dated July 13, 1984 which found him to be in contempt in his failure to comply or to come forward to offer any explanation for his noncompliance.
The matter is referred to Martin Siegelbaum, Esq., 26 Court Street, Brooklyn, New York 11242 as Special Referee to hear and to report on the appropriate measure of punishment to be imposed.
*777The application will be held in abeyance pending the Special Referee’s report. Mollen, P. J., Titone, Lazer, Mangano and Eiber, JJ., concur.